Dismissed and Memorandum Opinion filed December 28, 2006







Dismissed
and Memorandum Opinion filed December 28, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01093-CR
____________
 
RONNIE JOHNSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause No. 1061333
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to sexual assault of a child.  In accordance with the
terms of a plea bargain agreement with the State, the trial court sentenced
appellant on November 2, 2006, to confinement for three years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal.  We dismiss the appeal.  




The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and the defendant waived any right to appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 28, 2006.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.
Do Not Publish C Tex. R. App. P.
47.2(b).